Citation Nr: 1454344	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-20 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability to include degenerative joint disease.       

2.  Entitlement to service connection for paresthesis of the left upper extremity.   

3.  Entitlement to service connection for paresthesis of the right upper extremity.   
 
4.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected post traumatic stress disorder (PTSD).

5.  Entitlement to an increased initial rating for lumbar spine degenerative joint disease rated as 20 percent disabling from May 5, 2010.  

6.  Entitlement to an increased initial rating for right lower extremity radiculopathy currently rated as 20 percent disabling. 

7.  Entitlement to an initial compensable rating for erectile dysfunction.

8.  Entitlement to total disability rating based upon individual unemployability by reason of service-connected disabilities (TDIU). 

9.  Entitlement to Dependents' Education Assistance under Chapter 35, Title 38.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to January 1980.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in March 2010 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The March 2010 decision granted service connection for PTSD and assigned a 30 percent rating from June 18, 2007.  The August 2010 decision denied service connection for a cervical spine disability, and paresthesias of the right and left upper extremities.  Service connection for right lower extremity neuropathy was granted and a 20 percent rating was assigned; this disability was recharacterized as radiculopathy in the August 2012 statement of the case.  Service connection was granted for erectile dysfunction rated as noncompensable and a 20 percent rating was assigned to the degenerative joint disease of the lumbar spine.  The Veteran perfected an appeal.  

The issues of entitlement to a higher initial rating for PTSD, TDIU, and Dependents Educational Assistance, Chapter 35, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran sought medical treatment for neck pain in October 1977 and December 1977 in service, but a neck or cervical spine disability was not detected or diagnosed.   

2.  The evidence of record makes it less likely than not that the Veteran's current cervical spine disability to include degenerative joint disease is related to disease or injury or other event in active service, and the evidence of record shows that the cervical spine disability first manifested 27 years after service separation. 

3.  The paresthesis of the left and right upper extremities is not due to a service-connected disability.  

4.  For the entire period of the appeal, the service-connected lumbar spine degenerative joint disease is manifested by pain; forward flexion functionally limited to 60 degrees; functional loss and impairment manifested by less movement than normal, pain on movement, weakened movement, fusion, and interference with sitting, standing, and weight bearing; abnormal gait due to guarding due to muscle spasm; and radiculopathy of the right and left lower extremities; without findings of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period. 

5.  For the entire time period of the appeal, the radiculopathy of the left lower extremity is productive of mild incomplete paralysis and is manifested by symptoms of mild intermittent radiating pain, mild paresthesias and dysesthesias, and mild numbness without evidence of moderate, moderately-severe, or severe incomplete paralysis or complete paralysis.  

6.  For the entire time period of the appeal, the radiculopathy of the right lower extremity is productive of moderate incomplete paralysis of the sciatic nerve and is manifested by symptoms of mild intermittent radiating pain, mild paresthesias and dysesthesias, and mild numbness without evidence of moderately-severe or severe incomplete paralysis or complete paralysis.   

7.  For the entire time period of the appeal, the Veteran's erectile dysfunction is not productive of deformity of the penis

	
CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability to include degenerative joint disease are not met. 38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for parenthesis of the right upper extremity are not met. 38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for parenthesis of the left upper extremity are not met. 38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

4.  For the entire period of the appeal, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2014).  

5.  The criteria for an initial 10 percent disability evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

6.  For the entire time period of the appeal, the criteria for an initial disability evaluation in excess of 20 percent for the service-connected radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

7.  The criteria for an initial compensable evaluation for the service-connected erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7520-7524 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in May 2010, prior to the initial adjudication of the claims, and in October 2010 and August 2011.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Private treatment records from P. Medical Center and the D. Spine Institute are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In June 2010, the Veteran specifically informed VA that he had no additional evidence or information to submit.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined. 

VA provided an examination in July 2010 to obtain medical evidence as to the nature and likely etiology of the claimed cervical spine disability and paresthesias of the upper extremities.  The examination and medical opinion are adequate because a medical professional performed the examination and issued a medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disabilities and whether the disabilities were related to active service.  Neither the Veteran nor his representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

The Veteran underwent VA examinations in July 2009, July 2010 and July 2012 to obtain medical evidence as to the nature and severity of service-connected lumbar spine disability, right lower extremity radiculopathy, and erectile dysfunction.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels, supra. 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Arthritis or degenerative joint disease, and diseases of the nervous system, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or a disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  


Analysis: Service Connection for a Cervical Spine Disability and Paresthesis of the right and left upper extremities

The Veteran asserts that service connection is warranted for a cervical spine disability.  He contends that he has had cervical spine problems since he injured his back in service.  See the July 2010 VA examination report.  He contends that the paresthesias of the upper extremities are caused by the cervical spine disability. 

Service treatment records show that the Veteran sought medical treatment for neck pain in October 1977 and December 1977 in service but a neck or cervical spine disability was not detected or diagnosed.  In October 1977, when the Veteran voiced complaints of neck pain, the assessment was congested nose.  In December 1977, the Veteran again complained of neck pain and the assessment was "suspect strep."  A service treatment record from the next day indicates that the Veteran reported that his neck felt better.  Service treatment records show that the Veteran was in a motor vehicle accident in November 1978 and he complained of back pain.  However, these service treatment records do not document complaints of neck pain or show treatment or diagnosis of a neck or cervical spine disability at that time.  The Veteran separated from service in January 1980 and a separation examination report is not of record.  A Reserves Quadrennial examination report dated in February 1981 found the Veteran's cervical spine to be normal.  

The Veteran first raised the issue of service connection for a cervical spine disability in May 2010 when he filed his claim for service connection.  Post-service medical evidence shows that degenerative disc disease and cervical spondylosis were detected on x-ray examination in June 2007.  The Board finds the weight of the competent and credible evidence shows that the degenerative disc disease of the cervical spine did not manifest in service or within one year of service separation.  As noted, degenerative disc disease of the cervical spine was first detected by x-ray examination in 2007, approximately 27 years after service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) is not warranted.  

The weight of the competent and credible evidence also fails to show that the Veteran had chronic symptoms of degenerative joint disease or degenerative disc disease or other disability of the cervical spine or neck in service or continuously after service. 

The Veteran is competent to state that he has observable symptoms such as neck pain.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  As noted, the Veteran asserts that his "neck problems" began when he was in the motor vehicle accident in service.  However, the Board finds that the Veteran's statements that he had neck pain since the motor vehicle accident in service are not credible.  The Veteran's statements concerning the neck symptoms are vague and too general.  He does not describe any specifics of the neck or cervical spine disability, such as relating symptoms, that he claims he has had since the motor vehicle accident in service.  Further, the Veteran's statements are not supported by the service treatment records.  The service treatment records do not document any report of neck pain or other symptom in connection with the motor vehicle accident in service.  The service treatment records show that the Veteran had two instances when he reported neck pain and the pain was attributed to an unrelated diagnosis (congestion and possible strep).  These complaints were documented prior to the motor vehicle accident.  

The records created in connection with medical treatment for the injuries due to the motor vehicle accident do not document any complaints or treatment for a neck or cervical spine disability.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made decades after service and in conjunction with a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, the post service treatment records show that the onset of the cervical spine disability in 2007.  This lengthy period without neck-related complaints also weighs against the credibility of the Veteran's statements that his neck disability had existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic symptoms, diagnosis, or treatment of a cervical spine disability during active service; therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met.  As noted, the service treatment records do not document treatment for chronic symptoms or diagnosis of a cervical spine disability.  The Veteran asserts that he sustained a cervical spine disability in the motor vehicle accident in service but his statements have limited credibility since the statements were first made 27 years after service separation in connection with his claim for compensation, are vague, and are not supported by the other evidence of record.  In weighing credibility, VA may consider bias, inconsistent statements, self-interest, and desire for monetary gain.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds the weight of the competent and credible evidence shows that a cervical spine disability first manifested many years after active service and is not related to active service.  The Veteran was afforded a VA examination in July 2010.  The VA examiner reviewed the claims folder, considered the Veteran's reported medical history, examined the Veteran, and offered an opinion as to the etiology of the cervical spine disability.  The diagnosis was degenerative disc disease of the cervical spine.   

The VA examiner opined that it was less likely than not that the cervical spine disability was incurred in or caused by the claimed in-service injury or other event.  The VA examiner noted that the service treatment records showed multiple complaints of chronic low back pain and infrequent complaints of neck pain which at one visit was attributed to pharyngitis and upper respiratory symptoms.  The VA examiner also opined that the cervical spine disability was not related to the service-connected lumbar spine disability.  Of note, the examiner observed that x-rays during service were negative for any cervical spine disability.  The Board finds the July 2010 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).   
  
The Veteran submitted a private medical opinion dated in April 2010 in support of his claim.  In this opinion, a private chiropractor related the current cervical spine disability to injuries sustained in a fall in service in which the Veteran allegedly slipped in 1978 while unloading a truck of food in icy conditions while stationed in Germany.  The Veteran reported being treated in the military and placed on a lifting profile for several months.

The Board does not question the private chiropractor's competence and expertise; however, the medical opinion has limited probative value because the opinion is too vague and does not appear to be based upon sufficient facts.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  The private chiropractor does not given a basis for the medical opinion.  Also, it does not appear that the private chiropractor considered the service treatment records before rendering the opinion.  The Board acknowledges that there is no categorical rule excluding all private medical reports that did not include a review of the Veteran's service medical records.  See Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010 ).  However, the failure to review such records is certainly a factor for consideration.  In this case it is relevant as the Veteran was shown to have injured his back, but was not shown to have injured his neck during service.  Moreover,  the Veteran did not voice any neck complaints following the accident.  The chiropractors failed to address this contemporaneous evidence weakens the opinion that was provided.

For these reasons, the Board finds the private chiropractor's opinion to have diminished probative value and is outweighed by the July 2010 VA medical opinion.

The Veteran has made a general assertion that the cervical spine disability is related to the injuries from the motor vehicle accident in service.  However, the Board cannot rely on the Veteran's general assertion as to nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of an orthopedic disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of impingement syndrome and whether this disorder first manifested in active service or is due to a dislocation in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau; supra.  There is no competent evidence showing that the Veteran had medical training so that he is able to render a medical diagnosis or provide an opinion as to the etiology of an orthopedic disability.  The weight of the competent and credible evidence establishes that the cervical spine disability first manifested many years after active service and is not related to injury or event in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the cervical spine disability is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 et. App. 49, 54-56 (1990).  The claim for service connection for the cervical spine disability is denied.

The weight of the competent and credible evidence establishes that the Veteran's current paresthesias of the upper extremities did not manifest in service, were first diagnosed many years after service separation, is not caused by an in-service event or injury, is not related to active service, and is not caused or aggravated by a service-connected disability.  The service treatment records do not document complaints, treatment or diagnosis of paresthesias or other neurological disability of the upper extremities.  The Veteran did not provide any lay evidence as to symptoms in service or after service.  The weight of the competent and credible evidence shows that the paresthesias impacting the Veteran's upper extremities was caused by his cervical spine disc disease.  The VA examiner who conducted the July 2010 VA examination opined that the paresthesia in the upper extremities was not caused by the service-connected lumbar spine, explaining that the lower back does not impact the upper extremities.  The VA examiner opined that the intermittent paresthesias of the bilateral hands was at least as likely as not related to the nonservice-connected cervical spine disability.  As discussed in detail above, the Board found that service connection was not warranted for the cervical spine disability. 

The Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for paresthesias of the bilateral upper extremities on a direct and secondary basis and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

3.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve (common peroneal).  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  A disability rating of 40 percent is warranted for complete paralysis manifested by foot drop and slight droop of first phalanges of all toes, inability to dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; and anesthesia covers entire dorsum of foot and toes.  Id. 

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

Analysis: Increased Ratings for the Lumbar Spine Disability and Radiculopathy of the Right Lower Extremity

The Veteran was initially granted service connection for his back in a January 2008 rating decision with a 10 percent rating assigned.  The Veteran did not appeal.  In May 2010 he filed a claim again seeking service connection for his back and asserting that VA had failed to process his back claim.  However, a review of the claims file shows that the claim for service connection had been granted previously.  The Veteran's letter was treated as a request for increase, and his rating was increased to 20 percent from May 5, 2010 based upon findings of limitation of forward flexion of the thoracolumbar spine to less than 60 degrees and abnormal gait due to guarding and muscle spasm.  The Veteran was subsequently assigned a temporary 100 percent rating for his back from August 9, 2010 through October 2010, and the rating was then retuned to 20 percent as of November 2010.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the lumbar spine disability.  The weight of the competent and credible evidence of record shows that for the time period of the appeal, the service-connected lumbar spine disability is manifested by pain, radiation of pain to the lower extremities with numbness and tingling, fatigue, decreased motion, and abnormal gait, and spasm.  

An April 2010 private evaluation report indicates that the Veteran reported having pain and numbness in his right leg and constant pain in the lumbosacral region of his spine which was often an 8 out of 10 (scale of 1 to 10 with 10 the most severe) with his pain reducing to a 4 out of 10 with recumbency and medication.  Physical examination revealed that "true flexion" of the lumbar spine was zero degrees with hips immobilized and extension was to 10 degrees.  The examiner indicated that the lumbar spine was markedly fixated on motion palpation concomitant with marked hypertonicity and hyperesthesia of the deep musculature.  

At a VA examination in July 2010, the Veteran reported that his low back condition was progressively worse.  The Veteran reported having fatigue, decreased motion, stiffness, weakness, spasm, and low back pain.  He denied having incapacitating episodes.  He was unable to walk for more than few yards and could only sit for five to ten minutes before he needed to stand.  Physical examination revealed a stooped posture; he leaned onto the cane in the left hand.  The Veteran ambulated with a cane.  It was noted that part of the spine was ankylosed and the indications of unfavorable ankylosis were neurologic symptoms due to nerve root stretching.  Examination revealed no spasm or atrophy.  There was guarding, pain with motion, tenderness, and weakness.  There was muscle spasm, localized tenderness, and guarding severe enough to be responsible for abnormal gait.  Range of motion was zero to 50 degrees.  There was no rotation.  There was objective evidence of pain on motion.   

The private medical records show that the Veteran underwent a laminectomy, posterior interbody fusion 4 level L2-3, L3-4, L4-5, and L5-S1 with decompression on August 9, 2010.  A 100 percent temporary total rating was assigned from August 9, 2010 and the 20 percent rating was continued from November 1, 2010.  See the June 2011 rating decision.  

Records from the D. Spine Institute indicate that in August 2010, the Veteran reported that the pain relief since the surgery was 90 percent.  He was walking daily without a cane.  He did not undergo therapy due to the long drive to VA but he was doing home therapy.  Records dated in October 2010 indicate that the Veteran had chronic low back pain with spasm.  He underwent an epidural steroid injection for the pain.  Records dated in December 2010 indicate that the Veteran reported that his low back pain was intermittent and was a 3-4 out of 10 at worst.  He reported intermittent numbness in the right lower extremity with tingling, numbness, and pins and needles.  He reported that the back pain was worse than the leg pain.  Examination revealed normal gait.  There was increased lumbar lordosis.  There was mild tenderness and mild spasm of the lumbar spine and tenderness of the sciatic notch.  Range of motion of the lumbar spine was decreased.  Range of motion of the cervical spine and thoracic spine was normal.  Motor and sensory examination of the lower extremities was normal.  Straight leg raises were positive on the right and left.  The diagnoses were myofascial pain, lumbago, lumbar degenerative disc disease, lumbar spondylosis, chronic pain syndrome, and muscle spasm.  

The July 2012 VA examination report indicates that the range of motion of the thoracolumbar spine was zero to 60 degrees with pain at 60 degrees.  There was functional loss and impairment due to the lumbar spine manifested by less movement than normal, pain on movement, weakened movement, fusion, and interference with sitting, standing, and weight bearing.  There was abnormal gait due to guarding due to muscle spasm.  

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability for the appeal period.  The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine and muscle spasm resulting in abnormal gait and has not for any period more nearly approximated the criteria for a higher disability rating of 40 percent.  The weight of the evidence shows that there is forward flexion of the lumbar spine beyond 30 degrees.  See the VA examinations in July 2010 and July 2012.  

The Board notes that the April 2010 private evaluation report by the Veteran's chiropractor indicates that forward flexion of the lumbar spine was zero degrees.  The Board finds that this examination finding has limited probative value.  This finding is not supported by the evidence of record including the VA examination reports and the records from the D. Spine Institute.  That is, it appears at best to be an outlier and as such not indicative of the Veteran's true back impairment.  Of note, at a VA examination in 2007, the Veteran demonstrated forward flexion to 70 degrees with pain beginning at 60 degrees.  Likewise, at his VA examination in 2010, the Veteran demonstrated 50 degrees of forward flexion.  While the chiropractor spoke of "true" forward flexion, the Board was left with the question of what the Veteran was actually able to demonstrate in terms of range of motion.  Based on the VA examinations both before and after the private treatment record, it is clear that the Veteran has more than no forward flexion.  As such, the weight of the competent and credible evidence establishes forward flexion of the lumbar spine to more than 30 degrees with consideration of pain and other functional impairment.  

The weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine and the weight of the evidence shows that the Veteran has motion in the lumbar spine.  In the July 2010 VA examination report, the VA examiner does note that there was ankylosis of part of the thoracolumbar spine.  It was noted that part of the spine was ankylosed and the indications of unfavorable ankylosis were neurologic symptoms due to nerve root stretching.  In the April 2010 private evaluation report, the examiner indicated that the lumbar spine was markedly fixated on motion palpation concomitant with marked hypertonicity and hyperesthesia of the deep musculature

The Board finds that these examination findings do not meet the definition of favorable or unfavorable ankylosis as set forth in 38 C.F.R. § 4.71a, Note 5.  38 C.F.R. § 4.71a, Note 5, indicates that ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note 5.

The weight of the evidence does not establish that the lumbar spine is fixed in flexion or extension or is fixed in a neutral positon.  The July 2012 VA examination report indicates that there was forward flexion from zero degrees to 60 degrees and lateral rotation to 10 degrees.  There is no indication that the lumbar spine was fixed in a certain position.  The July 2010 VA examination report also notes that the range of motion of the spine was from zero degrees to 50 degrees.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability based upon favorable or unfavorable ankylosis have not been met. 

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners in July 2010 and July 2012.  For example, while the Veteran was noted to experience pain on range of motion testing, this pain was not shown to functionally limit him, as additional loss of motion was not seen following repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The weight of the evidence shows that the lumbar spine disability is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain but no evidence has been advanced showing that any physician has prescribed bed rest to treat any flare-ups.  In fact, the Veteran has denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  See the July 2012 and July 2010 VA examination reports.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  For these reasons, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.   

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted for the entire period of the appeal under Diagnostic Codes 5235 to 5243.  The Board has considered whether a staged rating is warranted; however, as discussed above, the symptoms related to the Veteran's lumbar spine disability have not changed in severity over the course of the appeal to warrant a staged rating, beyond the temporary 100 percent rating that was assigned for convalescence.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must also consider whether the service-connected lumbar spine disability causes a separate neurological disability and if so, the Board must evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  

Affording the Veteran the benefit of doubt, the Board finds that service connection is warranted for radiculopathy of the left lower extremity due to the service-connected lumbar spine disability.  There is evidence which shows that the Veteran has left lower extremity radiculopathy that is due to the service-connected lumbar spine disability.  The July 2012 VA examination report indicates that the Veteran has mild radiculopathy in the left lower extremity.  Examination revealed positive straight leg raising on the left and mild intermittent pain, mild paresthesias and dysesthesias, and numbness in the left lower extremity due to the radiculopathy.  The examiner indicated that the severity of the radiculopathy was mild.  Based upon these findings, service connection is warranted for radiculopathy of the left lower extremity and a 10 percent rating is warranted under Diagnostic Code 8520.  

The medical evidence does not show findings of more than mild incomplete paralysis or impairment.  The medical evidence shows that the left lower extremity radiculopathy is manifested by mild intermittent pain, mild paresthesias and dysesthesias, and mild numbness in the left lower extremity due to the radiculopathy.  The examiner indicated that the severity of the radiculopathy was mild.  38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve...When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  There is no evidence of moderate, moderately-severe or severe incomplete paralysis.  There is no evidence of complete paralysis.  Thus, the Board finds that a rating higher than 10 percent is not warranted for the radiculopathy of the left lower extremity under Diagnostic Code 8520.  

Prior to this Board decision, service connection was already established for radiculopathy of the right lower extremity, with a 20 percent rating having been assigned under Diagnostic Code 8520 for moderate impairment of the sciatic nerve.  After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for the service-connected lumbar radiculopathy of the right lower extremity.  The weight of the evidence shows that the service-connected radiculopathy of the right lower extremity is productive of no more moderate impairment.  The medical evidence shows that the Veteran has symptoms of mild radicular pain down the right leg, mild numbness, mild weakness in the foot and leg, and diminished sensation in the L4-L5 dermatomal pattern. 

The July 2012 VA examination report indicates that the muscle strength of the muscles in the right lower extremity were 5/5 and there was no muscle atrophy.  Reflexes were normal.  Sensory examination revealed decreased sensation to light touch in the upper anterior right thigh, the lower right leg and ankle, and the right foot and toes.  The examination report indicates that the radiculopathy of the right lower extremity was manifested by mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The nerves roots involved on the right were L2, L3 and L4 nerve roots (femoral nerve) and the L4, L5, S1, S2, and S3 nerve roots of the sciatic nerve.  The severity of the right lower extremity radiculopathy was assessed as mild.  The examiner indicated that the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  

The July 2010 VA examination report indicates that the Veteran reported having numbness in the right lower extremity from the thigh to the toes, at times he had a hot burning sensation at the top of his foot and fleeting pain in the right lower extremity that caused him to fall.  Examination revealed hypoactive reflexes (1+) in the ankles.  Sensory examination of the right lower extremity revealed decreased vibration, pain/pinprick, and light touch.  An April 2010 Nerve Conduction Study and electromyography (EMG) report shows an impression of evidence suggestive of acute right L4 and L5 radiculopathy on the right lower extremity and mild sensory and axonal demyelinating peripheral neuropathy affecting bilateral lower extremities.   

The weight of the evidence does not show moderately-severe or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  The Board notes that the April 2010 private evaluation report by the Veteran's chiropractor indicates that there were findings of foot drop on the left. However, this finding is not supported by the evidence of record including the Nerve Conduction Studies and EMG in April 2010.  The weight of the competent and credible evidence does not establishes foot drop on the right.  Rather the medical evidence of record, with the exception of the April 2010 report, consistently shows mild, or at most moderate, incomplete paralysis of  the right lower extremity.  As described, an EMG/NCV showed mild findings, and the VA examinations have similarly found no more than mild impairment of the right lower extremity.  Given this fact, the Board concludes that the weight of the evidence supports no more than the 20 percent rating that is currently assigned for the service-connected radiculopathy of the right lower extremity.  The Board has considered whether a staged rating is warranted; however, as discussed above, the symptoms related to the Veteran's radiculopathy of the right lower extremity have not changed in severity over the course of the appeal to warrant a staged rating.  See Fenderson, supra.  

As such, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent under Diagnostic Code 8520 for radiculopathy of the right lower extremity.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Analysis: Increased Initial Rating for Erectile Dysfunction

The Veteran's erectile dysfunction is rated noncompensable under Diagnostic Code 7522.  Under this code section, penis deformity with loss of erectile power is assigned a 20 percent disabling rating.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned noncompensable rating for erectile dysfunction is appropriate and no higher rating is warranted at this time.  38 C.F.R. § 4.7; see Fenderson, supra. 

The Board notes that there is no evidence of removal of half or more of the penis, removal of the penis glans, or complete atrophy or removal of both testis to warrant a compensable rating under Diagnostic Codes 7520, 7521, 7523, and/or 7524.  The Veteran is receiving special monthly compensation for loss of use of a creative organ effective from May 5, 2010.  

There has been no evidence of penis deformity with loss of erectile power to warrant a compensable rating for his erectile dysfunction.  The record shows that the Veteran refused physical inspection of his penis during examination in July 2012.  The July 2010 VA examination report indicates that the Veteran reported having erectile dysfunction since 2009.  Physical examination revealed normal penis, testicles, epididymis, spermatic cord, and scrotum.  In order to warrant a compensable rating, there must not only be loss of erectile power but penis deformity as well, which is not shown by the evidence of record.

In sum, an initial compensable evaluation, to include "staged" ratings, is not warranted for the Veteran's erectile dysfunction.  38 C.F.R. § 4.71a; Fenderson, supra.  The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).

Analysis: Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability, radiculopathy of the lower extremities, and erectile dysfunction.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbar spine disability is adequate in this case.  The Veteran's primary symptoms include limitation of motion, pain, and muscle spasm, all of which have been contemplated in the schedular rating that is assigned.  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

The schedular rating criteria also provide for separate ratings for objective neurological manifestations.  The Board finds that the schedular evaluation assigned for the Veteran's service-connected radiculopathy of the lower extremities is adequate in this case.  The Veteran's primary symptoms include radiating pain, diminished sensation, and numbness, all of which have been contemplated in the schedular ratings that are assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes "severe" incomplete paralysis.  In so doing, the Board necessarily considers the entirety of the Veteran's neurologic symptomatology within the context of the schedular rating criteria.  

The rating criteria under Diagnostic Code 8520 reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability with radiculopathy, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted.  

Regarding the service-connected erectile dysfunction, the rating schedule provides for a zero percent rating for erectile dysfunction without penile deformity.  Therefore, the manifestation of the disability demonstrated, erectile dysfunction, is specifically contemplated by the schedular criteria, and those criteria are not inadequate.  To the extent it is argued that the schedular rating criteria do not reasonably describe the Veteran's erectile dysfunction, the fact remains that his condition has not required hospitalization, and it has not been alleged to cause any impairment with employment.  As such, it would not meet any of the norms for an extraschedular rating.  Accordingly, referral of this case for extra-schedular consideration is not in order.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The claim for TDIU is addressed in the remand below. 


ORDER

Service connection for a cervical spine disability to include degenerative joint disease is denied.

Service connection for parenthesis of the right upper extremity is denied.    

Service connection for parenthesis of the left upper extremity is denied.    

A disability rating in excess of 20 percent for the service-connected lumbar spine disability is denied. 

A 10 percent disability evaluation for radiculopathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.  

A disability evaluation in excess of 20 percent for the service-connected radiculopathy of the right lower extremity is denied. 

An initial compensable evaluation for the service-connected erectile dysfunction is denied.   

REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The Board finds that additional examination is necessary before the claim for entitlement to a higher initial rating for PTSD can be decided on the merits.  Review of the record shows that service connection for PTSD was granted in March 2010 and a 30 percent rating was assigned from June 18, 2007.  VA psychiatric examinations were conducted in July 2009 and July 2012 and PTSD was not diagnosed.  The VA examiners determined that the Veteran did not have PTSD.  Thus, the Board finds that additional examination is necessary to determine the proper psychiatric diagnosis for which service connection is in effect and the severity of the current disorder.  If the diagnosis of a mental disorder does not conform to DSM-IV or is not supported by the findings of the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  If it is not clear from the available records what the change of the diagnosis represents, the rating agency shall return the report to the examiner for a determination.  See 38 C.F.R. § 4.125.  

The Veteran asserts that TDIU is warranted because his service-connected lumbar spine disability prevents his from substantially gainful employment.  At this time, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.  The record shows that the Veteran has a combined total rating of 60 percent.  There is evidence from this time period that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected lumbar spine disability.  A TDIU may be considered alternatively on under § 4.16(b), even though the combine rating percentages under 38 C.F.R. § 4.16(a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication.  The Board notes that referral to the Director of the Compensation and Pension Service for the initial adjudication is only necessary if the Veteran's combined total rating does not meet the combined rating percentages under 38 C.F.R. § 4.16(a).

The claim for Dependents' Education Assistance under Chapter 35, Title 38, is inextricably intertwined with the pending claim for entitlement to TDIU and this claim must be remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination to substantiate the current DSM-IV diagnosis of the service-connected psychiatric disability and to determine the severity of the service-connected disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should report the current AXIS I diagnoses and identify the current diagnosis of the service-connected disability.  The examiner should indicate whether any change in the diagnosis of the service-connected disability is a new diagnosis, is a progression of the prior diagnosis of PTSD, is a correction of an error in the prior diagnosis, or is the development of a new and separate disorder.  

The examiner should identify all current symptoms due to the service-connected psychiatric disorder that affect the Veteran's level of social and occupational adaptability.  The examiner should report the level of occupational and social impairment and provide a Global Assessment of Functioning (GAF) score based on the service-connected disability for the entire period of the appeal (from June 18, 2007).  Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Refer the issue of entitlement to TDIU on an extraschedular basis to the Director of the Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16(b).
 
3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


